— Judgment unanimously affirmed. Memorandum: Although the court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371) permitting cross-examination of defendant concerning two pending criminal charges may have been error (see, People v Betts, 70 NY2d 289), the error was rendered harmless by the overwhelming evidence of defendant’s guilt based upon the in-court identifications of defendant at trial by the two victims of the robbery (see, People v Crimmins, 36 NY2d 230). (Appeal from judgment of Supreme Court, Monroe County, Boomer, J. — robbery, second degree.) Present—Dillon, P. J., Callahan, Denman, Green and Davis, JJ.